COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT WORTH
 
 
                                        NO.
2-09-285-CV
 
 
JOE R. STEWART                                                                APPELLANT
 
                                                   V.
 
JULIE C. STEWART                                                                APPELLEE
 
                                              ------------
 
           FROM THE 231ST
DISTRICT COURT OF TARRANT
 COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Appellant Joe R. Stewart filed a notice of appeal
on August 20, 2009 complaining of a judgment signed on May 15, 2009 but
acknowledging that the judgment had been modified on July 21, 2009 and not yet
reduced to writing.  We therefore
notified Appellant on August 28, 2009 of our concern that we lack jurisdiction
over this appeal because it appears that there is no final judgment, and we
also informed him that his notice of appeal is premature.[2]  We indicated that this case would be
dismissed for want of jurisdiction if the parties did not furnish this court
with a signed copy of the final judgment that Appellant wishes to appeal by
September 17, 2009.[3]  We have received no response.
The time for perfecting an appeal in a civil case
runs from a signed judgment, not an oral rendition.[4]  Accordingly, because the July 21, 2009
modifications to the former judgment have not been reduced to writing,[5]
we dismiss this appeal for want of jurisdiction.[6]
 
PER CURIAM
PANEL:  DAUPHINOT, GARDNER, and
WALKER, JJ.
DELIVERED:  October 22, 2009
 




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 26.1(a), 27.1(a).


[3]See Tex. R. App. P. 42.3(a), 43.2(f).


[4]See Tex. R. App. P. 26.1.


[5]See Lehmann v. Har‑Con
Corp.,
39 S.W.3d 191, 195 (Tex.
2001) (providing general rule that an appeal may be taken only from a final
judgment).


[6]See Tex. R. App. P. 42.3(a), 43.2(f).